                                           Case 3:19-cv-04063-SK Document 113 Filed 10/30/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KATHERINE SCOTT, et al.,                             Case No. 19-cv-04063-SK
                                   8                       Plaintiffs,
                                                                                              NOTICE OF QUESTIONS
                                   9                v.

                                  10     AT&T INC., et al.,
                                  11                       Defendants.

                                  12          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, PLEASE TAKE NOTICE
Northern District of California
 United States District Court




                                  13   OF THE FOLLOWING QUESTIONS FOR THE HEARING SCHEDULED ON NOVEMBER 9,
                                  14   2020 AT 9:30 A.M. The Court intends to address the questions below at the hearing. If, in
                                  15   response to a question in this notice, any party intends to rely on authorities not previously cited to
                                  16   the Court, that party is ORDERED to notify the Court and opposing counsel of these authorities
                                  17   by no later than November 3, 2020. Moreover, the Court advises the parties that it will not accept
                                  18   written answers to this question.
                                  19          The parties shall be prepared to address the following questions at the hearing:
                                  20          (1)        Is AT&T’s position that it stopped providing its customers’ location data to any
                                                         non-governmental persons or entities on March 29, 2019? If so, on what evidence
                                  21
                                                         does AT&T rely? The Court notes that AT&T’s letter to the Federal
                                  22                     Communications Commission (“FCC”) states only that AT&T stopped providing
                                                         its customers’ location data to “aggregators,” not all non-governmental third-
                                  23                     parties. (Dkt. No. 73-2 (Ex. 1 to Declaration of Greg Hill); see also Dkt. No. 105-6
                                                         (Ex. B to the Declaration of Abbye K. Ognibene) (chart regarding AT&T’s
                                  24                     transactions with aggregators).)
                                  25
                                              (2)        AT&T points to the chart it produced to Plaintiff to show that AT&T stopped
                                  26                     providing its customers’ location data to third parties. (Dkt. No. 105-6.) The chart
                                                         appears to show AT&T’s transactions with aggregators in a week ending on April
                                  27                     2, 2019. According to the chart, although its location transactions (as AT&T refers
                                                         to them) with aggregators declined significantly on April 1, 2020, AT&T’s chart
                                  28                     did not bring the transactions down to zero. (Dkt. No. 105-6.) How does this chart
                                       Case 3:19-cv-04063-SK Document 113 Filed 10/30/20 Page 2 of 3




                                                show that AT&T stopped providing its customers’ location data third parties,
                                   1            including aggregators?
                                   2
                                         (3)    In its reply, AT&T argues that “certain location information” reflected in the chart
                                   3            attached as Exhibit B the Ognibene Declaration “remained active after March 29,
                                                2019 for life alert companies with life alert pendants or similar devices.” (Dkt. No.
                                   4            108 at p. 5 n. 3.) Where in the record is there evidence to support this statement?
                                   5     (4)    Do Plaintiffs agree that the only entities still receiving AT&T’s customers’ location
                                                data after March 29, 2019 as referenced in Exhibit B are life alert companies with
                                   6
                                                life alert pendants or similar devices? If so, do Plaintiffs contend that AT&T
                                   7            should be enjoined from providing customers’ location data to companies with life
                                                alert pendants or similar devices under its requested injunction?
                                   8
                                         (5)    Do Plaintiffs have any other evidence to show that AT&T has continued to provide
                                   9            its customers’ location data to third parties?
                                  10     (6)    In the Notice of Apparent Liability for Forfeiture and Admonishment from the
                                                FCC, the FCC states that AT&T sold access to its customer location information
                                  11
                                                directly to location-based service providers, but the names of those providers are
                                  12            redacted. (Dkt. No 105-10 (Ex. F. to Ognibene Decl.) at ¶ 13; see also id. at ¶ 17
Northern District of California




                                                (noting the “five location-based service providers with whom [AT&T] contracted
 United States District Court




                                  13            directly”.) Are the companies to which AT&T directly provided its customer
                                                location data considered “aggregators,” or is this a different group of companies?
                                  14
                                         (7)    Did AT&T provide the information requested by Commissioner Starks in his letter
                                  15            dated August 4, 2020? (Dkt. No. 105-9 (Ex. E to Ognibene Decl.).)
                                  16
                                         (8)    Has AT&T bought, sold, shared or received the “bidstream” data as discussed in
                                  17            Commissioner Starks’ letter? If so, is AT&T continuing to do so?

                                  18     (9)    Plaintiffs that AT&T’s motion does not challenge every form of injunctive relief
                                                Plaintiffs seek. (Dkt. 105-2 (Plaintiffs’ Opp.) at p. 6 n. 5.) Do Plaintiffs describe
                                  19            additional forms of injunctive relief in footnote 6 on page 8 of their opposition?
                                                Are there other forms of injunctive relief which Plaintiffs seek? If so, where in
                                  20
                                                their Complaint do they request these other forms of injunctive relief?
                                  21
                                         (10)   If the Court finds that AT&T stopped providing its customers’ location data to third
                                  22            parties before Plaintiffs filed this lawsuit, on what basis would Plaintiffs have
                                                standing to enjoin AT&T’s illegal conduct?
                                  23
                                                a.     Do Plaintiffs allege any other illegal conduct?
                                  24
                                                b.     Do Plaintiffs allege any current or ongoing violations of the FCC’s CPNI
                                  25                   regulations
                                  26
                                                c.     Do Plaintiffs allege any current or ongoing failure to properly safeguard
                                  27                   customers’ location data?

                                  28     (11)   Do Plaintiffs allege that AT&T’s systems have been breached or only that systems
                                                                                   2
                                          Case 3:19-cv-04063-SK Document 113 Filed 10/30/20 Page 3 of 3




                                                    of third-parties’ systems, which obtained AT&T’s data, have been breached?
                                   1
                                             (12)   Plaintiffs also contend that they have standing to seek an injunction to retrieve
                                   2
                                                    and/or secure the location data which has already been provided to third-parties.
                                   3                Do Plaintiff have standing to seek such an injunction?

                                   4         (13)   If the Court grants AT&T’s motion to dismiss Plaintiffs’ request for injunctive
                                                    relief, do Plaintiffs dispute that the Court should grant AT&T’s motion to compel
                                   5                arbitration as well?
                                   6         IT IS SO ORDERED.
                                   7   Dated: October 30, 2020
                                   8                                                 ______________________________________
                                                                                     SALLIE KIM
                                   9                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
